DETAILED ACTION
Amended claims 1-8 and 13 of U.S. Application No. 16/418,427 filed on 04/26/2021 are presented for examination.

Allowable Subject Matter
Claims 1-8 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a panel, comprising: a first substrate comprising a first surface and a second surface opposite to the first surface, the first substrate defining a functional area and a peripheral area around the functional area; a function layer formed on the first substrate in the functional area and comprising a plurality of functional units adapted to performing functions of the panel; a plurality of in-panel wires connecting to the functional units and providing signal transmission paths for functional units; a chip providing driving signals; and a film being flexible, a plurality of conductive wires being on the film, a first end of the film being directly attaches to a part of a first surface in the peripheral area of the first substrate, and a second end of the film being bent to be below a second surface, wherein the second surface is opposite to the first surface; wherein the chip is formed on the second end, and the in-panel wires are electrically coupled to the chip via the plurality of conductive wires; wherein the panel further comprises a support layer; wherein the support layer is located on a surface of the film opposite to the chip, the support layer is between the first substrate and the film, projections of the support layer and the chip on the film are overlapped. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Baek (U.S. PGPub No. 2019/0206898) teaches a panel (Fig 1, 200), comprising: a first substrate (Fig 2, 101) comprising a first surface (the top surface) and a second surface (the bottom surface) opposite to the first surface, the first substrate defining a functional area (DA) and a peripheral area (NDA/PA; para 0042 lines 1-2) around the functional 
Cheng et al (U.S. PGPub No. 2019/0250446) teaches wherein the chip (Fig 5, 11) is formed on the second end (1; the bottom end), and the in-panel wires are electrically coupled to the chip via the plurality of conductive wires (para 0031).
However, neither Baek, nor Cheng, teach or suggest, the specific limitations of “the support layer is between the first substrate and the film, projections of the support layer and the chip on the film are overlapped” nor would it have been obvious to do so in combination. 
Claims 2-8 are also allowable for depending on claim 1. 

Claim 13 recites a method for manufacturing panel, comprising: providing a mother substrate which is larger than the panel, the mother substrate comprising a first surface and a second surface opposite to the first surface; defining a functional area and a peripheral area on the mother substrate, the peripheral area surrounding the functional area; forming a functional layer on the functional area; 3Appl. No. 16/418,427 Reply to Office Action of: February 04, 2021 Attorney Docket No.:US74325 placing a plurality of functioning units on the functional area; connecting a plurality of in-panel wires to the functional area to provide signal transmission paths; defining a connecting area and a to-be-cut area on the peripheral area, the connecting 
Regarding claim 13, Baek (U.S. PGPub No. 2019/0206898) teaches a method for manufacturing a panel (Fig 1, 200), comprising: providing a mother substrate (101) which is larger than the panel, the mother substrate comprising a first surface (Fig 2, 101; the top surface) and a second surface (the bottom surface) opposite to the first surface; defining a functional area (DA) and a peripheral area (NDA/PA; para 0042 lines 1-2) on the mother substrate, the peripheral area surrounding the functional area; forming a functional layer (150; TFT; para 0047 lines 3-4) on the functional area; placing a plurality of functioning units (para 0047 lines 3-7) on the functional area; connecting a plurality of in-panel wires to the functional area to provide signal transmission paths (para 0047 lines 3-7); defining a connecting area and a to-be-cut area on the peripheral area, the connecting area being between the functional area and the to-be-cut area; forming a flexible film (240) to cover the first surface (the top surface); 
Cheng et al (U.S. PGPub No. 2019/0250446) teaches bonding a chip (Fig 5, 11) to the flexible film (1) formed with the conductive wires and coupling the chip to the in-panel wires via the conductive wires (para 0031). 
However, neither Baek, nor Cheng, teach or suggest, the specific limitations of “wherein the support layer is between the mother substrate and the flexible film; wherein projections of the chip and the support layer on the flexible film are overlapped” nor would it have been obvious to do so in combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/8/2021